Citation Nr: 1530887	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  08-06 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as due to service-connected left upper and lower extremity hemiparesis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to August 1974.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issue of entitlement to service connection for weakness in the right hand was raised by the Veteran in a July 2007 statement and has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).

Although the Veteran's representative filed a claim for entitlement to a total rating for compensation purposes based upon individual unemployability in September 2013, the record reflects that the RO granted entitlement to a total rating for compensation purposes based upon individual unemployability in an August 2012 rating decision.


REMAND

In December 1973 during active duty service, the Veteran became dizzy, fell, and struck the left side of his head on an unknown object.  He was hospitalized for approximately six months, extensive neurological testing was performed, and the final diagnosis was "cerebrovascular accident (CVA) at level of basil ganglia with resultant left-sided weakness and tremor."  Service connection is currently in effect for residuals of the CVA, which include a cognitive disorder and left hemiparesis of the upper and lower extremities.  In July 2007, the Veteran filed the instant claim for entitlement to service connection for a cervical spine disorder, as due to his service-connected left upper and lower extremity hemiparesis.  In March 2014, the Board remanded the Veteran's claim to afford him a new VA examination and opinion.

Following a May 2014 VA examination, the VA examiner provided an opinion that the Veteran's current cervical spine degenerative disc disease was "less likely than not" related to his military service because there was no neck trauma or injury reported during military service or following separation, a cerebrovascular accident and cervical degenerative disc disease were different disease entities unrelated to one another, and the Veteran's cervical spine degenerative disc disease was "due to [the Veteran's] natural profess of aging."  The VA examiner also found the Veteran's cervical degenerative disc disease was "less likely as not" aggravated by his service-connected left upper and lower extremity hemiparesis because the pathology involving hemiparesis due to a cerebrovascular accident was "at least as likely as not due to upper motor neurons (ischemia) in the brain" and cervical degenerative disc disease involves physical damage to cervical discs.

The Veteran has alleged a number of times since filing his claim that he did not remember how he injured his cervical spine.  Notably, the Veteran has a cognitive disorder with memory loss.  A review of the Veteran's post-service medical records suggests that the Veteran's left lower extremity hemiparesis causes imbalance and that he injured his left shoulder and neck when he fell in the 1990s.  Therefore, the VA examiner's statement that there was no neck trauma or injury reported following the Veteran's separation from the military is an inaccurate statement.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).

In a December 1993 private medical report from E. B., M.D., the Veteran reported that his left leg frequently gave out, causing him to fall.  A February 2007 VA treatment note documented that the Veteran underwent left shoulder surgery in the 1990s following a fall and that he had been experiencing neck and shoulder pain, weakness in his limbs, and loss of balance when walking.  Furthermore, at an August 2007 VA spine examination, the examiner found the Veteran's leg weakness, falls, and numbness were "related to his hemiparesis condition," and an October 2010 statement from the Veteran's private physician, A. C. P., M.D. documented that the Veteran had difficulty balancing and that his left lower extremity weakness caused poor balance and coordination.  The Board finds an additional remand is required to address whether the Veteran's cervical spine disorder is due to or aggravated by a fall resulting from his imbalance associated with his service-connected left lower extremity hemiparesis.

On remand, the RO must also attempt to obtain any outstanding medical records, to include medical records associated with the Veteran's fall, injury to his neck and left shoulder, and left shoulder surgery.  See 38 C.F.R. § 3.159(c) (2014).  Additionally, the record reflects the Veteran began receiving Social Security Administration disability benefits in 1986 for brain thrombosis.  On remand, the RO must also obtain these records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Specifically, the RO must attempt to obtain the Veteran's medical treatment records relating to a fall in the 1990s when he hurt his neck and shoulder and any records relating to his left shoulder surgery.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain the Veteran's Social Security Administration records.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must attempt to obtain a supplemental opinion from the May 2014 VA examiner.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Following a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed cervical spine disorder is due to or aggravated by the Veteran's left extremity hemiparesis.  The examiner must discuss symptoms associated with the Veteran's left extremity hemiparesis and whether this disability causes imbalance and weakness in left leg causing him to fall, and must also consider whether the Veteran's current cervical spine disorder is due to sustaining an injury in the 1990s to his left shoulder and neck.  The examiner must state upon what specific evidence this determination was based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  If, and only if, the May 2014 VA examiner is unavailable or unable to provide the requested opinion, the Veteran must be afforded the appropriate VA examination to determine whether any cervical spine disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed cervical spine disorder is due to or aggravated by the Veteran's left extremity hemiparesis.  The examiner must discuss symptoms associated with the Veteran's left extremity hemiparesis and whether his disability causes imbalance and weakness in his left leg causing him to fall.  The examiner must also consider whether the Veteran's current cervical spine disorder is due to sustaining an injury in the 1990s to his left shoulder and neck.  The examiner must state upon what specific evidence this determination was based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

